Exhibit 10.6 CANADIAN DISTRIBUTOR AGREEMENT BY AND BETWEEN EMERGENT BIOSOLUTIONS INC. AND APTEVO THERAPEUTICS INC. DATED AS OF JULY 29, 2016 TABLE OF CONTENTS Page ARTICLE I Definitions 1 ARTICLE II Appointment and Term 2 Appointment. 2 License to Distributor 2 Initial Term and Renewal 3 Products 3 Delegation 3 ARTICLE III Payment 3 Payment Terms. 3 Payment without Deductions 3 ARTICLE IV Distributor’s Obligations 3 ARTICLE V Aptevo’s Obligations 5 ARTICLE VI Confidentiality 6 ARTICLE VII Representations & Warranties 6 Warranties by both Parties. 6 Additional Warranties by Distributor 7 Additional Warranties by Aptevo. 7 Disclaimer of Warranties 8 ARTICLE VIII Indemnification and Limitation of Liability 8 Indemnification by Distributor 8 Indemnification by Aptevo 8 Conditions 8 Limitation on Liability. 9 Interaction with the SDA and other Ancillary Agreements. 9 ARTICLE IX Insurance 9 Distributor Insurance. 9 Aptevo Insurance. 10 ARTICLE X Termination 10 By Either Party. 10 By Aptevo. 11 By Emergent. 11 ARTICLE XI Consequences of Termination 11 Return of Materials 11 No Further Representations. 11 i Rights Terminated. 12 Outstanding Payments 12 Survival of Provisions 12 ARTICLE XII Dispute Resolution 12 Resolution Process. 12 Arbitration. 12 Interim Relief 13 Expenses 13 ARTICLE XIII Miscellaneous 14 Provisions from the SDA. 14 Notice. 14 Assignability. 14 No Agency 15 Quality Agreement. 15 ii This CANADIAN DISTRIBUTOR AGREEMENT dated as of July 29, 2016 (this “Agreement”), is made and entered into by and between Emergent BioSolutions Inc., a Delaware corporation (“Emergent” or “Distributor”) (for whom its designee, Cangene Corporation, a corporation organized under the laws of Canada and a member of the Emergent Group, assumes all rights and obligations under this Agreement), and Aptevo Therapeutics, Inc., a corporation organized under the laws of Delaware (“Aptevo”).Unless otherwise defined in this Agreement, all capitalized terms used in this Agreement shall have the meaning set forth in the Separation and Distribution Agreement (“SDA”), or, if not therein, in the Transition Services Agreement (“TSA”), or, if not therein, in the Manufacturing Services Agreement (“MSA”), or, if not therein, in the Product Licensing Agreement (the “PLA”), or, if not therein, in the Trademark License Agreement (“TLA”), each dated as of the date hereof, by and between Emergent and Aptevo.The Parties acknowledge and agree that this Agreement is an Ancillary Agreement under the SDA. WHEREAS, Aptevo and Emergent have entered into the SDA, the TSA, the MSA, the TLA and the PLA; WHEREAS, Aptevois a developer and manufacturer of pharmaceutical products; WHEREAS, Aptevo, a foreign drug identification number owner, desires to ship certain of its pharmaceutical products to destinations in the Territory (as defined in this Agreement), subject to the terms and conditions set forth in this Agreement, and therefore wishes to engage a distributor as such term is defined by Applicable Law; WHEREAS, Distributor is, to the extent described in the MSA, capable of providing distributor services in the Territory with respect to the Products; and WHEREAS, Aptevo is prepared to appoint Distributor, and Distributor is prepared to accept the appointment, as Aptevo’s exclusive distributor within the Territory, for the purpose of distributing certain products, subject to the terms and conditions of this Agreement.
